DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the Amendment dated July 21, 2022.  Currently, claims 1-9, 11, 13, 14, and 17-22 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wynar (US Patent No 5,152,117).

Referring to claim 1:  Wynar teaches a method for producing a facing, said facing comprising at least one first panel (item 44) and one second panel (item 48) that are each delimited by a front face and a rear face connected by a lateral edge, the method comprising at least the following steps: a) installing a first panel (item 44), b) fastening a first part (item 12) of a connector (item 10) to the first panel such that a second part (item 28) of the connector projects beyond said first panel, c) installing a second panel (item 48) next to the first panel and fastening the second panel to the second part of the connector, wherein the connector comprises means (item 40) for pivoting the first and the second parts with respect to one another, and the connector is not visible following the production of the facing (figure 3 shows item 48 would cover the connector if it was slid upwards).

Referring to claim 2:  Wynar teaches all the limitations of claim 1 as noted above.  Additionally, Wynar teaches wherein, in step c), the second panel is positioned next to the first panel such that its rear face is placed against the second part of the connector (in figure 3, item 48 rear face would be against the second part if it is slid upward in a final installation location).

Referring to claim 3:  Wynar teaches all the limitations of claim 1 as noted above.  Additionally, Wynar teaches wherein the first part of the connector comprises a main face and at least one lug (item 20) comprising a wedging wing (item 20) extending from said main face, and during step b), the main face of the first part of the connector is installed on the rear face of the first panel and the wedging wing is wedged against the edge of the first panel (figure 2).

Referring to claim 4:  Wynar teaches all the limitations of claim 3 as noted above.  Additionally, Wynar teaches wherein the lug also comprises a projection extending from the wedging wing and forming a receiving part with the main face of the first part and the wedging wing, and during step b), the receiving part is engaged over the edge of the first panel (figure 2).

Referring to claim 6:  Wynar teaches all the limitations of claim 1 as noted above.  Additionally, Wynar teaches wherein the connector is folded before the connector is fastened to the first panel, by an angle corresponding to the desired angle between the first panel and the second panel (figures 3, 5, and 6).


Referring to claim 7:  Wynar teaches all the limitations of claim 1 as noted above.  Wynar does not specifically teach wherein the connector is fastened to the first and/or to the second panel by screwing and/or adhesive bonding.  However, the Examiner gives Official Notice that it would have been obvious to one of ordinary skill in the art to use a fastener or adhesive to attach the connector to panels in order to provide a secure, more permanent connection between the components.

Referring to claim 8:  Wynar teaches all the limitations of claim 1 as noted above.  Additionally, Wynar teaches wherein the connector is fastened only to the first and second panels (figure 3).


Claim(s) 1, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAuliffe (US Patent No 994,768).

Referring to claim 1:  McAuliffe teaches a method for producing a facing, said facing comprising at least one first panel (item A) and one second panel (item B) that are each delimited by a front face and a rear face connected by a lateral edge, the method comprising at least the following steps: a) installing a first panel (item A), b) fastening a first part (item L) of a connector to the first panel such that a second part (item K) of the connector projects beyond said first panel, c) installing a second panel (item B) next to the first panel and fastening the second panel to the second part of the connector, wherein the connector comprises means (item 22, 23) for pivoting the first and the second parts with respect to one another.  McAuliffe additionally teaches the connector is not visible following the production of the facing because no components of the connector itself extend through to the front face as shown in figure 1.  The fasteners protrude, but are not considered part of the connector.

Referring to claim 21:  McAuliffe teaches all the limitations of claim 1 as noted above.  Additionally, McAuliffe teaches wherein the first part has a first inner edge (item 21) and the second part has a second inner edge (item 20), the first inner edge facing the second inner edge and being spaced apart from the second inner edge, the first and second parts being pivotable with44854-5789-5466.v1BEN SAAD, et al. - 17/253,513Attorney Docket: 077352-0516385 respect to one another, via said means for pivoting, about an axis that extends along said first and second inner edges (figure 4).

Referring to claim 22:  McAuliffe teaches all the limitations of claim 1 as noted above.  Additionally, McAuliffe teaches the means for pivoting includes a foldable intermediate part that is connected to the first and second parts of the connector (figure 4).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9, 11, 13, 14, and 17--20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach the specific connector that has means for pivoting the first and second panels and is configured to have the lug broken or removed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-8, 21, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Newly added limitations are taught by the new cited references as disclosed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635